AUSTXN.TEXAS

                         June 30, 1947

Hon. Vernon‘D. Adcock      Opinion No. V-282
County Attorney
Dawson.County              Re:   Authority of Dawson
Lamesa, Texas                    County to expend money
                                 for the pavement of a-
                                 reas upon the court-
                                 house yard and a relat-
                                 ed matter.
      .   .
D~earMr. Adcock:
          Your request for an opinion    of this   Depart-
ment is substantially as follows:
            *The Court House'in Lamesa is looated
      on a, block of land deeded to the bounty for
      the consideration  of $1.00 about the time
      the Original Town of Lamesa was platted and
      became the County Seat.    This Block of land
     .is.square and haswide streets    running on
      four sides of the Block.    These streets per-
      mit angle parking on both sides of the street.
      During Saturday's ,busy hours, it is difficult
      to find parking space within a block of this
      Court House Block.
           "It has been proposed that the City of
     Lamesa and Dawson County, jointly   finance
     the pavement of areas upon this..Court Yard.
     This area has heretofore   been kept in grass
     and trees and after it is paved, will be open
     to~the public as free parking space for cus-
     tomers of stores around the Court House square
     as well as for those who may have business in
     the Court House...
           "In the preparation of the budget for the
     current year, this was not one ofthe planned.ex-
     penditures.
           Way Dawson County legally  use this ground
     as parking space and expend County funds separ-
     ately, or jointly with the City, in paving the
                                                             :.
                                                             :
..’   ;



          Hon. Vernon D. Adcock,   Page 2    7-282


               same? If 90, what County fund, Court House &
               Jail;  or Road dc Bridge, oould be used for this
               purpose.”
                     Previously,  In conformity with your request by
          telegram, you were sdvlsed that former opinions of this
          Department authorized the County of Dawson to pay its pro-
          portionate  share of the proposed project,  provided it was
          properly budgeted.
                     Generally spesking, a County Commissloners~
           Court may exercise  only such authority as is oonferred
           by the Constitution  and statutes of this State.    (Art.
           V, Sec. 18, Tex. Constitution;   Art. 2351, V.C.S.;  11 Tax. .
           Jur. p. 563; Bland v. Orr, 39 S.W. (2d) 558; Dobaon v.
          ‘Marshall, 118 S.W. (2d) 621; and Howard v. Henderson
           County, 116 S.W. (2d) 479).
                    In an opinion numbered O-6146,     dated November
          13, 1944, this Department stated:
                      “With reference to your ‘quest ion regarding
               the paving of all the streets      around the Court
               House and the payment for such improvement. you
               are advised that it Is our opinion that *by vlr-
               tue of Artiole     1082, the County being the owner
               of the Court House property,     would under this
               Artiole,    have’ authority to defray its proportion-
               ate part of coats of street lmprovementa.~ It is
               our further opinion that the Commissioners* Court
               has the legal authority to pave and pay for any
               portion of the streets around the’court      House
               where such streeta constitute      a part of the Coun-
               ty road system, whether such streets      are a part
               of the Court House property or are owned by others
               than the County.*
                     In Opinion No. 2033, Report of Attorney Gen-
          era1 1918-1920, page 117, the A.ttorney General stated:
                      ” . . . I would therefore   adviae you
                that the County Coimisaioners     may . . .
                pay the entire cost of the pavements of
                such portions of the court     house square
                within an incorporated    town or city as
                are used for highway purposes.      . .*
                      In the case of Dodaon v. Marshall,   118 S.W.
           (2d)621,   Justice
                      - _-    Alexander, speaking for  the  Court,
      .    .




Hon. Vernon D. Adcock,     Page 3       V-282


            "The Constitution,    art. 5, sec. 18,
      Vernon's Ann. St; Const. art. 5 6 18,
      provides:   '* * * The county commission-
      ers so chosen, with the county judge, as
      presiding officer,    shall compose the Coun-
      ty Commissioners Court, which shall exer-
      cise such powers and jurisdiction      over
      all county business,     8s is conferred by
      this Constitution    and the laws of the.
      State, or as may be hereafter     prescribed.'
            n . . . The duty to provide a court-
      house includes the obligation      to furnish
      same with suitable     and necessary equip-
      ment. This is not limited to the bare
      necessities   for carrying on county bus-
     96 S.W.
      2a 537,    pars.    V-9; Tarrant County v.
      Sghannoz, Tex. Sup.;lO4.S.         W. 28 4, par.
        . . .
             Inasmuch sa you were previously      advised that
*the ~expesditure:would be authorized if properly budgeted,
  it willbe   notedthat if such expenditure was not set up
  in the original budget, it must now be predicated upon
  facts constituting    it a case of "grave public necessity
  to meet unusual and unforeseen conditions       which could not,
 by reasonably diligent      thought and attention,    have been
  included in the original     budget."    (Art. 689a-11, V.C.S.)
  It is within the discretion     of the Commissioners' Court
 .to determine whether a situation      exists as would author-
  ize.an amendment to the budget to allow the expenditure
  in question.    Therefore,   it is the opinion of thj.s .Depart-
  ment that areas on the courthouse yard may be used.for'f
  parking purposes by Dawson County and that the couiity may
  pay for the cost of paving the same. If such parking a-
   reas do not constitute    a pert Of the street but actually
    Hon. Vernon D. Adcock,   Page 4    Y-282



    comprise a part of the court house yard, such expenditur
    if properly budgeted, could be paid from the court house
    fund of the Permsnent Improvement Fund of such county.
    However, if the facts are such that this project amounts
    to a widening of the existing   streats,  and if such atree
    are portions of the designated or establis.hed county roe’
    system, then the expenditure could be made from the Coun
    ty Road and Bridge PoundB severslly   or jointly, with the
    City or Lameaa.


               Dawaon County may use certain areas on
         the courthouse yard for parking purposes and
         the county may pay for the cost of paving the
         aame. If such parking   areas   do not constitute
         a~psrt of the street but actually    comprise a
         part of the oourthouse yard, such expenditure,
         if properly budgeted, could be paid from the
         courthouse fund of the Permanent Improvement
         Fund of suoh county.   However,~ if the raots
         are such that this project amounts to a wlden-
         ing of the existing streets,    and if such streets
         are portions of the designated or established
         county road syatem, then the expenditure could
.
         be made from the county road and bridge fund,
         severally  or jointly, with the City of Lameaa.
                                      Very truly   yours,
                                  ATTORNEY
                                         GENERALOF TEXAS



                                  BY-~-
                                      Burnell Waldrep
                                      Assistant


                                  APPROVID


                        ,         EL        t3zLl
                                  ATTORNEYGENERAL
    BW:djm:jrb
                  ri.